Citation Nr: 1015890	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  05-18 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
generalized anxiety disorder with features of posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to July  
1968.  His decorations include the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, that, in pertinent part, 
continued the Veteran's 30 percent evaluation for generalized 
anxiety disorder with features of PTSD and denied entitlement 
to individual unemployability.  The Veteran filed a notice of 
disagreement in September 2004, and the RO issued a statement 
of the case dated in April 2005.  The Veteran filed his 
substantive appeal in June 2006.  

In April 2005, the RO increased the evaluation of the 
Veteran's service-connected generalized anxiety disorder with 
features of PTSD to 50 percent disabling, effective March 31, 
2004, the date his claim for increase was received by VA.

In April 2007, the RO granted a temporary evaluation of 100 
percent, effective January 16, 2006, because of 
hospitalization over 21 days for treatment of PTSD.  
Thereafter, an evaluation of 50 percent was assigned 
effective March 1, 2006.  In May 2008, the RO continued the 
Veteran's 50 percent evaluation for generalized anxiety 
disorder with features of PTSD. 

Because the assigned evaluation of the Veteran's psychiatric 
disability does not represent the maximum rating available, 
his claim remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

The issue of entitlement to individual unemployability is  
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDING OF FACT

The preponderance of the evidence shows that, during the 
entire appeal period, the Veteran's generalized anxiety 
disorder with features of PTSD has not been productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a worklike 
setting; and an inability to establish and maintain effective 
relationships; or total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent rating 
for generalized anxiety disorder with features of PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  

By way of letters dated in May 2004, January 2005, March 
2008, and October 2008, the Veteran was furnished notice of 
the type of evidence needed in order to substantiate his 
increased rating claim, including notice that an effective 
date will be assigned if the claim is allowed in accordance 
with Dingess/Hartman, supra.  The Veteran was also generally 
informed that he should send to VA evidence in his possession 
that pertains to the claim and advised of the basic law and 
regulations governing the claim.  Such letters also advised 
him of his and VA's respective responsibilities in obtaining 
the evidence and information necessary to substantiate his 
increased rating claim. 

In the present case, VA provided full VCAA notice after the 
initial decision in this case.  While the notice provided was 
not completely given prior to the initial AOJ decision, the 
notice was provided by the AOJ prior to the readjudication of 
the Veteran's claim in the October 2009 Supplemental 
Statement of the Case, and prior to the transfer and 
certification of the case to the Board.  The Board also finds 
that the content of the notice fully complied with the 
requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and observes that the 
Veteran and his representative have had time to consider the 
content of the notice and respond with any additional 
evidence or information relevant to the claim. Based on the 
above, the Board concludes that any defect in the timing of 
the VCAA notice is harmless error.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006); Mayfield v. Nicholson, 
444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  In particular, 
the information and evidence associated with the claims files 
consists of the Veteran's service records, extensive post-
service treatment records and reports,  VA examinations, and 
written statements submitted by the Veteran and his 
representative in support of the claim.  In this regard, the 
Board notes that the RO requested disability records from the 
Social Security Administration (SSA) related to the Veteran.  
In May 2009, the SSA advised the RO that medical records 
related to the Veteran had been destroyed.  Also in May 2009, 
the RO informed the Veteran of SSA's negative response and 
provided him with an opportunity to furnish his SSA records.  
To date, no response from the Veteran has been received.  As 
such, the Board finds that VA has made reasonable efforts to 
obtain all outstanding records.

The Board also notes that the Veteran has been afforded VA 
examinations in October 2004 and August 2007.  Neither the 
Veteran nor his representative have argued that such 
examinations are inadequate for rating purposes.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

II.  Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  The Veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibits symptoms that would warrant different 
evaluations during the course of the appeal, the assignment 
of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  As such, the Board has considered the 
propriety of assigning staged ratings for the Veteran's 
psychiatric disability.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a Veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

In this case, the Veteran's generalized anxiety disorder with 
features of PTSD is currently rated as 50 percent disabling 
under Diagnostic Code 9411.  

Diagnostic Code 9411 is part of the General Rating Formula 
for Mental Disorders at 38 C.F.R. § 4.130.  This formula 
provides the following ratings for psychiatric disabilities:  

A 50 percent rating is warranted where the disability is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is warranted where the disability is 
productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is warranted where the disability is 
productive of total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behaviour; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130. 

In Mittleider v. West, 11 Vet. App. 181 (1998), the Court 
held that VA regulations require that, unless the symptoms 
and/or degree of impairment due to a service-connected 
psychiatric disability, here, generalized anxiety disorder 
with features of PTSD, can be distinguished from any other 
diagnosed psychiatric disorders, e.g., major depression and 
alcohol dependence, VA must consider all psychiatric symptoms 
in the adjudication of the claim.  

The Board further notes that a Global Assessment of 
Functioning (GAF) rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  The 
Board notes that an examiner's classification of the level of 
psychiatric impairment, by a GAF score, is to be considered 
but is not determinative of the percentage rating to be 
assigned.  VAOPGCPREC 10-95.

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). 
 
In this case, the medical evidence consists of VA treatment 
records and VA examinations dated in June 2003, October 2004, 
and August 2007.  

At the June 2003 VA examination, the Veteran reported 
problems with anger, anxiety, and panic attacks.  He also 
indicated that he had brief suicidal ideations approximately 
four months previously (and, the Board notes, prior the 
appeal period in question).  The Veteran was easily 
irritated, upset, and had nightmares.  He denied auditory or 
visual hallucinations.  Upon examination, he was casually 
dressed and cooperative with good eye contact.  He was 
preoccupied with having panic attacks.  His mood was nervous 
and his affect was anxious.  The Veteran's thought process 
was coherent and his thought content was negative for 
suicidal or homicidal ideations.  Insight and judgment seemed 
adequate.  The Veteran was diagnosed with PTSD and such was 
noted to encompass anxiety.  A GAF score of 55 was assigned.

The October 2004 examiner indicated that the Veteran's claims 
file had not been reviewed in connection with the examination 
and report, but his electronic medical file had been 
reviewed.  The Veteran reported that since he returned from 
service in Vietnam, he has dealt with PTSD.  He indicated 
that he has had limited social contact and difficulty with 
irritability and feeling on edge.  The Veteran was noted to 
be divorced with two grown children.  He reported that his 
marriage ended due to the inability of his wife to tolerate 
his social withdrawal, anger outbursts, and increased 
irritability.  The Veteran denied any relationship problems 
with his children.  He was indicated to be currently 
unemployed.  The examiner noted that the Veteran had not 
worked in the last nine years secondary to drug/alcohol 
problems and PTSD.  The Veteran's military history was noted 
for the record, including many stressful events that underlie 
his diagnosis of PTSD.  The Veteran indicated heavy drug use 
in the past, but denied current use.  He reported symptoms of 
anxiety, nightmares (which he indicated were slowly getting 
better), flashbacks, feeling numb and detached from others, 
avoidance of crowds, exaggerated startle response, chronic 
difficulties with sleep and concentration, irritability, 
hypervigilance, depression, and loss of energy.  The Veteran 
denied suicidal or homicidal ideation, or any history of 
mania or psychosis.  He reported that he used to hear God 
talking to him in the past, but since he has been on 
medication, auditory hallucinations have gone down.  

Upon examination, the examiner indicated that the Veteran 
looked older that his stated age.  His grooming was somewhat 
disheveled.  His eye contact was fair, his demeanor was 
cooperative and engagable, his speech was normal in rate and 
rhythm, spontaneous, and non-pressured.  His mood was 
indicated to be okay, and his affect was full range.  His 
thought process was goal-directed with no flight of ideas, no 
looseness of association, no thought insertion, and no 
thought broadcasting.  The examiner also found that the 
Veteran's thought content was negative for suicidal and 
homicidal ideation, and negative for audiovisual 
hallucinations.  His insight and judgment were fair.  The 
Veteran was diagnosed with PTSD, moderate, chronic with 
comorbid depression.  He was assigned a GAF score of 50.  The 
examiner noted that the Veteran continued to have signs and 
symptoms of PTSD, but that he reported that the intensity had 
gone down somewhat with the help of medications and therapy.  

The Veteran was again examined by VA for his psychiatric 
disability in August 2007.  The examiner indicated that the 
Veteran's claims file had been reviewed in connection with 
the examination and report.  The Veteran's medical and 
psychiatric history were noted in the report, including 
hospitalizations in 2004 and 2006.  He was indicted to be 
treated for his PTSD with medication and therapy.  The 
Veteran reported that his group therapy was keeping him in 
his place, and kept him from relapsing.  He was noted to be 
divorced with two adult children that he reported having a 
fair relationship with.  The Veteran denied having any close 
friends or significant social relationships, although he was 
noted to attend church regularly.  The Veteran indicated that 
he enjoyed gardening, but stated that he was currently 
homeless and without a place to garden.  The examiner 
indicated that there was no history of suicide attempts or 
violence/assaultiveness.  The examiner noted that the 
Veteran's current psychosocial functional status was 
considered impaired.  While the Veteran was noted to use 
alcohol, the examiner indicated no problematic effect.  The 
Veteran was also noted to have a long history of cocaine 
dependence, currently in remission.  

Upon examination, the Veteran was indicated to have 
disheveled clothes.  His psychomotor activity and speech were 
unremarkable, his attitude was cooperative and friendly, his 
affect was normal, and his mood was good.  He was intact as 
to person, time, and place, his thought process was 
unremarkable, and his intelligence was indicated to be below 
average.  The Veteran understood that he has a problem.  
Symptoms of PTSD were indicated to be occasional sleep 
disturbance (the Veteran reported better sleep with 
medication), daytime irritability and fatigue related to 
sleep disturbance, recurrent and intrusive distressing 
recollections and dreams, feelings of detachment, restricted 
range of affect, difficulty falling or staying asleep, 
irritability or outbursts of anger, depressions, and 
hypervigilance.  The examiner noted no hallucinations, 
inappropriate behavior, obsessive or ritualistic behavior, 
panic attacks, thoughts of suicide or homicide, or episodes 
of violence.  His impulse control was indicated to be good 
and he had no problems with activities of daily living.  The 
examiner noted that the Veteran's memory was normal for 
remote, recent, and immediate.  The Veteran was noted to be 
unemployed since his last examination and was currently 
unemployed.  The duration of unemployment was indicated to be 
more than 20 years.  The Veteran was diagnosed with PTSD, and 
assigned a GAF score of 45.  The examiner indicated that the 
Veteran's occupational and social functioning was impaired 
due to his PTSD, and that the Veteran is estranged from his 
family, and is a loner.  The examiner reported that there was 
not a total occupational and social impairment due to signs 
and symptoms of PTSD, and that there were no deficiencies in 
judgment and thinking.  He did indicate that there were 
deficiencies in family relationships (in that the Veteran is 
estranged form his family and prefers to be alone), work (in 
that the Veteran had frequent bouts with anxiety, 
irritability, poor social interaction, flashbacks, and 
decreased concentration), and mood (in that the Veteran had 
depressed mood, decreased concentration, poor social 
interaction, irritability, fatigue, and sleep disturbance).

The Veteran's VA treatment records indicate much the same 
symptoms indicated in the VA examinations detailed above.  
These records indicate that the Veteran has actively 
participated in therapy and has taken a positive approach in 
getting a handle on his symptoms.  

Based on the foregoing, the Board finds that the Veteran's 
psychiatric disability does not warrant an evaluation in 
excess of 50 percent.

For an evaluation of 70 percent, such a rating would require 
the Veteran's PTSD to result in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

The evidence demonstrates that the Veteran's psychiatric 
symptomatology has essentially been constant throughout the 
appeal period.  Both examination reports, as well as VA 
treatment records, note essentially the same symptoms, 
including occasional sleep disturbance, irritability and 
fatigue, recurrent and intrusive distressing recollections 
and dreams, feelings of detachment, restricted range of 
affect, outbursts of anger, depression, and hypervigilance.  
The Veteran was also observed to be estranged from his family 
and divorced, with two adult children.  He was noted, 
however, to have a fair relationship with his children.  The 
Veteran also went to church regularly, but was a loner and 
had poor social interaction generally.  His psychiatric 
symptoms were found not to be productive of total 
occupational and social impairment due to signs and symptoms 
of PTSD, and that there were no deficiencies in judgment and 
thinking, while there were some deficiencies in family 
relationships, work, and mood.  Upon examination, the Veteran 
was indicated to have disheveled clothes, but his psychomotor 
activity and speech were unremarkable, his attitude was 
cooperative and friendly, his affect was normal, and his mood 
was good.  He was intact as to person, time, and place, and 
his thought process was unremarkable.  Importantly, the 
Veteran was stated to understand that he has a problem, and 
his VA treatment records indicate active participation in 
therapy sessions.  The examiners also noted no 
hallucinations, inappropriate behavior, obsessive or 
ritualistic behavior, panic attacks, thoughts of suicide or 
homicide, or episodes of violence.  His impulse control was 
indicated to be good and he had no problems with activities 
of daily living.  

Moreover, while the Veteran has been assigned a GAF score of 
45, representing serious symptoms, at his most recent VA 
examination, the Board finds that his other GAF scores, 
ranging from 50 to 55, indicating moderate symptoms, are more 
representative of the type of symptomatology described at all 
of his examinations, including the August 2007 examination, 
and throughout his VA treatment records.  Moreover, his 
objective mental status examinations are more commensurate 
with moderate symptoms.  Therefore, the Board finds that the 
Veteran's psychiatric disability does not warrant an 
evaluation in excess of 50 percent.

Additionally, a 100 percent rating is not warranted because 
the evidence does not demonstrate that the Veteran is totally 
occupational and social impaired due to symptoms such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The evidence in this case does not indicate symptoms that 
warrant a higher evaluation for the Veteran's service-
connected psychiatric disability.  In reaching this 
determination, the Board has considered whether staged 
ratings under Hart, supra, are appropriate for the Veteran's 
service-connected generalized anxiety disorder with features 
of PTSD; however, the Board finds that his symptomatology has 
been stable throughout the appeal period.  Therefore, 
assigning staged ratings for such disability is not 
warranted. 

The Board notes that only the August 2007 VA examination of 
the Veteran was conducted in conjunction with a review of 
the Veteran's claims file.  However, the Board notes that 
the Court of Appeals for Veteran's Claims (Court), in 
Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003), held 
that scientific tests (range of motion measurements in that 
case) are not conclusions drawn by a VA examiner that would 
be affected by review of the claims file.  As a result, the 
Court concluded that the failure to review the Veteran's 
claims file did not undermine the objective (range of 
motion) findings recorded by the VA examiner; these findings 
were considered valid despite flaws in the record.  Id.  

In this case, the Board finds that a review of the Veteran's 
claims file was not necessary to the successful evaluation 
of the Veteran's psychiatric disability.  The findings 
regarding the Veteran's current level of disability is not 
undermined by a failure to review the Veteran's claims file.  
Moreover, the October 2004 VA examiner did review his VA 
treatment records via his electronic medical file.   

The Board also notes that the record does not establish that 
the schedular criteria are inadequate to evaluate the 
Veteran's disability so as to warrant the assignment of a 
higher evaluation on an extra-schedular basis.  Specifically, 
an extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are 
applied.  Specifically, the Court stated that the 
determination of whether a claimant is entitled to an extra-
schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  In 
this regard, the Court indicated that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with 
employment" and "frequent periods of hospitalization."  
Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected psychiatric 
disability with the established criteria found in the rating 
schedule.  The Board finds that the Veteran's psychiatric 
symptomatology is fully addressed by the rating criteria 
under which such disability is rated.  There are no 
additional symptoms of his psychiatric disability that are 
not addressed by the rating schedule.  Therefore, the Board 
finds that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology for his 
service-connected disability.  As such, the Board finds that 
the rating schedule is adequate to evaluate the Veteran's 
disability picture.  Moreover, to the extent that the 
Veteran's psychiatric disability may interfere with his 
employability, such interference is addressed by the 
schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Therefore, the Board finds that there are no 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  The Court 
further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU 
will be considered part and parcel of the claim for benefits 
for the underlying disability.  Id.  

In this case, the Veteran's claim of entitlement to 
individual unemployability has been remanded for further 
development, as set forth below.  Therefore, the Board finds 
that no further consideration of a TDIU is warranted at this 
time.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the Veteran's claim for a rating in 
excess of 50 percent for psychiatric disability.  Therefore, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal and his increased rating claim must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An evaluation in excess of 50 percent for generalized anxiety 
disorder with features of PTSD is denied.


REMAND

Based on a review of the Veteran's claims file, the Board 
finds that the Veteran's claim of entitlement to individual 
unemployability must be remanded for additional development.  

Here, the Board notes that where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  

In exceptional circumstances, where the Veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b). 

In this case, in August 2004, when the RO initially denied 
entitlement to individual unemployability, the Veteran did 
not meet the schedular threshold set forth above.  Since that 
time, the evaluation of the Veteran's service-connected 
generalized anxiety disorder with features of PTSD has been 
increased to 50 percent disabling.  Additionally, in May 
2008, the RO granted service connection for osteoarthritis of 
the right knee and assigned an evaluation of 10 percent.  As 
such, the Veteran has a combined evaluation for compensation 
of 70 percent, effective May 31, 2007.  In addition, the 
Veteran's claims file indicates that he has been unemployed 
for over 20 years.  Both the October 2004 and August 2007 VA 
examiners also indicated that the Veteran's psychiatric 
disability has interfered with his ability to work. 

The Board also notes in this case that the record does not 
contain a medical opinion as to whether the Veteran is unable 
to secure and maintain gainful employment (physical or 
sedentary) due to his service-connected disabilities.  As 
stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 297 
(1994), the Board may not reject a claim for a TDIU without 
producing evidence, as distinguished from mere conjecture, 
that the Veteran can perform work that would produce 
sufficient income to be other than marginal.  Thus, a VA 
examination is warranted to address this issue.  

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
As the Veteran was not provided with adequate notice of the 
information and evidence necessary to establish his claim of 
entitlement to TDIU claim or of the information and evidence 
necessary to establish an effective date, in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
remand is necessary to provide the Veteran with proper VCAA 
notice.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice that informs him of 
the evidence and information necessary 
to establish his claim for TDIU, his 
and VA's respective responsibilities in 
obtaining such evidence and 
information, and the evidence and 
information necessary to establish an 
effective date in accordance with 
Dingess/Hartman, supra.
 
2.  The AOJ should arrange for an 
appropriate VA examination for the 
purpose of addressing whether the 
Veterans service-connected disabilities 
of generalized anxiety disorder with 
features of PTSD; status post-shell 
fragment wound of the right leg; status 
post-shell fragment wound, muscle group 
XV, of the right thigh; osteoarthritis of 
the right knee; status post-shell 
fragment wound of the left lower 
extremity; and a scar of the left thigh, 
either alone or in the aggregate, 
preclude him securing and following a 
substantially gainful occupation 
consistent with is work and educational 
background.  It is imperative that the 
examiner who is designated to examine the 
Veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  

All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
examiner must then opine as to whether, 
without regard to the Veteran's age or 
the impact of any non-service-connected 
disabilities, it is at least as likely as 
not that the Veteran's service-connected 
disabilities, either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful 
occupation.  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraph, the Veteran's TDIU 
claim should be readjudicated.  If the 
claim remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


